EXHIBIT 10.03
December 31, 2008
Mr. Paul Read
Chief Financial Officer
Flextronics International USA, Inc.
2090 Fortune Drive
San Jose, California 95131
Award Agreement for Deferred Compensation Plan
Dear Paul:
     I am pleased to confirm that Flextronics International USA, Inc. (the
“Company”) has agreed to provide you with a deferred long term incentive bonus
in return for services to be performed in the future as an employee of the
Company (the “Deferred Bonus”). The amount of your Deferred Bonus will be
$2,000,000. Your Deferred Bonus will not be paid currently to you. Instead, the
Deferred Bonus will be credited to the account (the “Deferral Account”)
established on your behalf under the Flextronics International USA, Inc. Third
Amended and Restated 2005 Senior Executive Deferred Compensation Plan, as may be
amended from time to time (the “Deferred Compensation Plan”). Capitalized terms
not defined in this letter shall have the same meanings that they have under the
Deferred Compensation Plan.
     Your Deferral Account will be payable to you on the date(s) following your
Separation from Service with the Company that are specified in your Deferral
Agreement entered into pursuant to the Deferred Compensation Plan. This
agreement will constitute the Award Agreement referred to in Section 3 of your
Deferral Agreement.
     The Deferral Account will vest as follows: ten percent (10%) will vest on
January 1, 2010; an additional fifteen percent (15%) will vest on January 1,
2011; an additional 20 percent (20%) will vest on January 1, 2012; an additional
twenty-five percent (25%) will vest on January 1, 2013; and an additional thirty
percent (30%) will vest on January 1, 2014 (the “Vesting Dates”). Your Deferral
Account shall be 100% vested upon a Change of Control.
     The Deferral Account will be deemed invested in one or more hypothetical
investments as determined by an investment manager selected by you under the
Deferred Compensation Plan. If you are still an employee of the Company on a
Vesting Date, a percentage of the unvested balance of your Deferral Account will
be transferred to a vested subaccount of your Deferral Account maintained for
you under the Plan. The percentage to be transferred will be the percentage of
the Deferral Account that vests at such time divided by that percentage of the
Deferral Account that has not already vested. For example, on January 1, 2010,
10% of your Deferral Account will be transferred to your vested subaccount; on
January 1, 2011, if you are

 



--------------------------------------------------------------------------------



 



Paul Read
December 31, 2008
Page 2
still employed with the Company, 16.67% (i.e., 15/90) of the unvested balance of
your Deferral Account will be transferred to your vested subaccount; and on
January 1, 2012, 26.67% (i.e., 20/75) of the unvested balance of your Deferral
Account will be transferred to your vested subaccount. The “unvested balance” of
your Deferral Account at any time will be the entire balance of your Deferral
Account less the balance, if any, of your vested subaccount.
     To the extent allowed by the Company under the Deferred Compensation Plan,
you may also elect to defer portions of your base salary or cash bonuses to be
earned after the date of the election, and these amounts will be vested when
they are credited to your account under the Deferred Compensation Plan. If you
elect to defer any such amounts, they will be accounted for in your separate
vested subaccount under the Deferred Compensation Plan.
     If your employment with the Company is terminated for any reason (other
than death or Disability) before the entire Deferred Bonus has vested, the
unvested balance of your Deferral Account (as determined at the end of the day
of your termination) will be terminated and forfeited for no consideration.
     Should your employment with the Company be terminated as a result of death
or Disability, you (or your estate) will be 100% vested in your Deferral
Account, and the entire unvested balance of your Deferral Account will be
transferred to your vested subaccount.
     Upon your Separation from Service, you will be entitled to receive
distributions of any vested balance of your Deferral Account in accordance with
a payout election that you will make under the Deferred Compensation Plan.
     You understand and acknowledge that your account balance under the Deferred
Compensation Plan will reachable by the Company’s general creditors upon the
insolvency of the Company. You also understand and acknowledge that you will not
be entitled to accelerate distributions from the Deferred Compensation Plan
except in the event of your Disability or Unforeseeable Emergency as defined
under the Deferred Compensation Plan.
     The Deferred Bonus will be in addition to any rights that you have under
any other agreement with the Company. Any Deferred Bonus will not be deemed to
be salary or other compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Company for the benefit of its
employees.
     The Deferred Bonus does not give you any right to be retained by the
Company, and does not affect the right of the Company to dismiss any employee.
The Company may withhold from any payment of the Deferred Bonus as may be
required pursuant to applicable law.
     Enclosed are:

  (1)   Flextronics International USA, Inc. Third Amended and Restated 2005
Senior Executive Deferred Compensation Plan;     (2)   Deferral Agreement Form
for 2009 and Beneficiary Form; and

 



--------------------------------------------------------------------------------



 



Paul Read
December 31, 2008
Page 3

  (3)   Summary of the Third Amended and Restated 2005 Senior Executive Deferred
Compensation Plan.

By signing below, you represent that you have read and understand these
documents and have had adequate opportunity to ask any questions about the
documents. You understand that although the Company has attempted to structure a
plan to accomplish the tax results discussed in the documents, the Company
cannot warrant that the tax effect on you will be as expected. You also
understand that the Company and its representatives are not attempting to give
you tax advice. We strongly advise you to seek any tax advice from your own tax
adviser.
     If any provision of this agreement is determined to be unenforceable, the
remaining provisions shall nonetheless be given effect. This agreement shall be
construed in accordance with the laws of the State of California without regard
to conflict of law rules.
Sincerely,

          FLEXTRONICS INTERNATIONAL USA, INC.

      By:   /s/ Mike McNamara         Mike McNamara        Chief Executive
Officer        Accepted and agreed on this 31st day of December, 2008.
      /s/ Paul Read       Paul Read             

 